Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 23, 27, 37, 38, 46, 170, 171 and 173-178 are currently pending. Claim 23 has been amended by Applicants’ amendment filed 01-27-2021. No claims have been added or canceled by Applicants’ amendment filed 01-27-2021. 

Applicant's election with traverse of Group I, claims 23-27, 32, 39 and 46 (claims 24-26, 32 and 39, now canceled) directed to a an array, and an election of the following Species without traverse:
Species (A): wherein the nanostructures are situated at the bottom of wells (instant claim 25),
Species (B): wherein the nanostructures comprise particles (instant claim 28), and
Species (C): further comprising coating at least a portion of the solid support with a gel material (instant claim 42) was previously acknowledged in the reply filed on October 21, 2019.  

Claims 28-31, 37, 38, 40-42 and 168-171 (claims 28-31, 40-42, 168 and 169, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 21, 2019.

Claims 26 and 173-178 (claim 26, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.


The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 23, 27 and 46 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application, filed December 5, 2017 is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/CN2014/072256, filed on December 23, 2014, which claims the benefit of US Provisional Patent Application 61/920,244, filed December 23, 2013.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 27, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
	The provisional rejection of claims 23, 27 and 46 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over: 
	(i)	Claims 1, 2, 4-6, 9, 11, 15, 16, 20, 22-25, 27, 38, 44, 48 and 134 of copending US Patent Application No. 15/564,174 due to the allowance of the application, issued January 26, 2021; and
	(ii)	Claims 1-12 of US Patent Application No. 16/750,831 due to amendments to the claim filed 01-27-2021, because the claims are patentably distinct from each other.
	In view of the withdrawn provisional rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 102
	The rejection of claims 23, 27 and 46 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Chu et al. (International Patent Application Publication WO2013154770, published October 17, 2013).
	Chu et al. do not specifically exemplify plasmonic nanostructures consisting of bowtie nanoantennae, or nanogratings.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “flow cell” to refer to a substrate surface such as a glass slide that comprises one or more microfluidic or nanofluidic channels.
The Examiner has interpreted the term “a plurality of wells” to refer to two or more of any depression or area of a substrate surface including, for example, wells of a multi-well plate, channels in a substrate surface, the surface of a flow cell, depressions in the top end of a post, etc.
	The Examiner has interpreted the term “primer nucleic acid” to refer to a short nucleic acid sequence.
	The Examiner has interpreted the term “primer nucleic acids attached within each of the plurality of wells” to mean that primer nucleic acids are attached by any means directly or indirectly to any portion and/or any structure within each well of the plurality of wells including, for example, directly attached to the sides and/or bottom of each well, indirectly attached to any portion of each well such as through a linker of any kind, attached to plasmonic nanostructures of any kind, attached to plasmonic nanoparticles or nanobeads, immobilized within a gel, on beads within a well, etc.

Claim Rejections - 35 USC § 102
The rejection of claims 23, 27 and 46 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Agrawal et al. (US Patent No. 7195872, issued March 27, 2007).
claim 23, 27 and 46, Agrawal et al. teach a substrate having a plurality of microfeatures that provide a high surface area and are open to providing ready access to fluids and components therein (Abstract). Agrawal et al. teach in Figures 7A and 7B, a high throughput microarray system that includes a substrate 701, and reaction wells 702 (interpreted as a plurality of wells), separated by hydrophobic regions 702 (interpreted as interstitial regions devoid of plasmonic nanostructures, claim 27) (Fig. 7A); the well comprises microfeatures 7021 and 7023 (Fig. 7B), and microstructures (Fig. 7C) (col 9, lines 44-48), wherein Figure 7B indicates rods that are spaced apart and extend parallel to the bottom surface (interpreted as nanogratings, claim 23). Figure 7A-B is shown below:

    PNG
    media_image1.png
    230
    606
    media_image1.png
    Greyscale

Figure 7A and 7B
Agrawal et al. teach in Figure 10, a surface of a multi-level substrate having a plurality of microfeatures residing in multiple planes, labeled A, B and C as three types of hexagonal features, wherein each array element includes one or more hexagon (interpreted as plasmonic nanostructures in each well; and nanogratings, claim 23) (col 9, lines 57-59; and col 54, lines 44-51), wherein areas A and B clearly comprise nanogratings. Agrawal et al. teach that the shape of the microstructure includes any of a pillar, a micro-rod, a cone, a pyramid, a wall, a micro-pit (pit), a channel, a trench, a tube or the like, as well as any irregular shape (interpreted as a post; and conical, claim 23) (col 15, lines 12-16). Figure 10 is shown below:

    PNG
    media_image2.png
    508
    607
    media_image2.png
    Greyscale

FIGURE 10
microstructure includes any of a pillar, a micro-rod, a cone, a pyramid, a wall, a micro-pit (pit), a channel, a trench, a tube or the like, as well as any irregular shape (interpreted as a post; and conical, claim 23) (col 15, lines 12-16). Agrawal et al. teach that the microstructure is located within the microfeatures, thereby creating a size gradient of structural elements (i.e., nested structural elements) that contribute to the surface area of the substrate as illustrated in Figures 2A and 2B such as, for example, Figures 2A and 2B illustrate a plurality of microstructures illustrated as dots (i.e., tops of pillars), within a microfeature, the hexagon cell (interpreted as nanostructures positioned directly on the bottom surface in each well, claim 23) (col 11, lines 34-37; col 15, lines 20-24; and Figures 2A and 2B). Agrawal et al. teach that the microstructures illustrated in Figure 2B are a plurality of pillars in which the continuous walls that form hexagonal units, or microfeatures, are connected to each other through an etched channel 21’, wherein this channel provides free flow during binding (or hybridization) (interpreted as a flow cell, claim 23) (col 15, lines 39-43; and Figure 2B). Agrawal et al. teach that the shape of or the cross-section of the microfeatures and/or microstructures are not limited to regular shapes, such as rectangular, square, triangular, hexagonal, circular, elliptical, and include irregularly shaped structures such as a cone, a pyramid, a trapezoid, or any other shape that changes the cross-section with depth as long as the structure provides for a non-planar topography to the surface (interpreted as nanostructures comprising posts that are conical or square, claim 23) (col 16, lines 29-36). Agrawal et al. teach that the textured surfaces and/or the substrates to which the target is bound are metallic, wherein suitable metals include gold, silver, chrome, aluminum, rhodium, nickel, tantalum, stainless steel and their alloys (interpreted as a plasmonic nanostructure; and gold, silver, aluminum, etc., claims 23 and 46) (col 33, lines 45-46 and 65-67). Agrawal et al. teach that the substrate further comprises an activating material coated on at least one of the plurality of microfeatures, wherein the activating material can function to immobilize a biomolecule, such that the biomolecule can comprise at least one of a nucleic acid, an oligonucleotide, a peptide, a polypeptide or a protein (interpreted as a primer nucleic acid, claim 23) (col 5, lines 49-54). Agrawal et al. teach that the substrate is activated to bind a biomolecule of interest, such as by immobilizing silane primers on the textured surface or by a plasma treatment (interpreted as primer nucleic acids, claim 23) (col 46, lines 22-25; and Examples 4 and 17).


Response to Arguments
Applicant’s arguments filed January 27, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Agrawal does not teach the two architectures set forth in Applicant’s claim 23, such that Agrawal does not teach each and every element arranged in the same manner as in claim 23 (Applicant Remarks, pg. 8, first full paragraph). 
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (underline added)" In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s argument that Agrawal does not teach the two architectures set forth in Applicant’s claim 23, the Examiner disagrees. Agrawal et al. teach in Figure 7B, a high throughput microarray system that includes a substrate 701, and reaction wells 702 (interpreted as a plurality of wells), separated by hydrophobic regions 702 (interpreted as interstitial regions devoid of plasmonic nanostructures) (Fig. 7A); that the well comprises microfeatures 7021 and 7023 (Fig. 7B) (interpreted as illustrating nanogratings including a series of space-apart beams, parallel to each other and extending parallel to the bottom surface); and that different types of array elements including array elements A and B as illustrated in Figure 10 (also interpreted as illustrating nanogratings including a series of space-apart beams, parallel to each other and extending parallel to the bottom surface). Figures 7A, 7B and 10 are shown below:

    PNG
    media_image3.png
    309
    405
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    169
    237
    media_image4.png
    Greyscale
         
    PNG
    media_image5.png
    202
    229
    media_image5.png
    Greyscale

.

Claim Rejections - 35 USC § 103
The rejection of claims 23, 27 and 46 is maintained under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 8778848, issued July 15, 2014; prior publication December 13, 2012; effective filing date June 9, 2011) in view of Agrawal et al. (US Patent No. 7195872, issued March 27, 2007).
Regarding claims 23 (in part), 27 and 46, Lin et al. teach a surface having metal regions and an interstitial region having a composition that differs from the metal regions, wherein a continuous gel layer coats the surface across the metal region and the interstitial regions, wherein nucleic acids or other analytes can be attached to the continuous gel layer such that a greater amount is attached over the metal regions than over the interstitial regions (interpreted as interstitial regions, claim 23) (Abstract). Lin et al. teach in Figure 3, a flow-cell having a metal patterned surface, wherein the metal patterned surface includes a coating of silane-free acrylamide (SFA) polymer and grafting of primers to the SFA polymer and the hybridization of fluorescent labeled probes to the primers (interpreted as an array; flow cell; a plurality of wells; and primer nucleic acids attached within each of the plurality of wells, claim 23) (col 4, lines 7-11; and Figures 3). Lin et al. teach that the metal region can have a continuous coating of one or more type of metal, wherein the metal region can include, for example, aluminum, aluminum oxide, titanium, titanium oxide, zinc, zinc oxide, zinc sulfide, boron or indium tin oxide, barium, gallium arsenide, etc. (interpreted as a plasmonic nanostructure; and aluminum, and gallium arsenide, claims 23 and 46) (col 4, lines 10-11 and 23-35). Lin et al. teach that a surface that is used in accordance with the methods set forth can be present on a variety of substrates such as multiwell (e.g., microtiter) plates; and a flow-cell or other vessel having multiple surfaces is used (interpreted as a flow cell, claim 23) (col 8, lines 31-32 and 40-41; and col 22, lines 9-10). Lin et al. teach that the surface can be planar; however, the surface need not be planar and can instead have surface features such as wells, pits, channels, ridges, raised regions, pegs, posts or the like, wherein these or other surface features can occur within a metal region, mask region or interstitial region (interpreted as plasmonic nanostructure in each well of a plurality of wells; and interpreting surface region on a surface can have any of a variety of geometric shapes including, without limitation, rectangular, square, circular, elliptical, oval, triangular, polygonal, trapezoidal, or irregular shapes, and that several regions can be present on a surface in the form of an array, wherein region that form an array can be located in a repeating pattern or in an irregular non-repeating pattern (interpreting triangular and polygonal shapes as encompassing bowtie structures, claim 23) (paragraph [0051], lines 1-12). Lin et al. teach in Example II that glass flow-cells were coated with gold patches using methods of Example I, the resulting flow-cell had eight lanes each with 12 gold patches separated by glass interstitial regions, the gold-coated flow-cell was then coated with silane-free acrylamide (SFA), and primers were grafted to the SFA coated flow cell using the primer grafting method described in Example I (interpreted as a solid support comprising a surface of a flow cell; plasmonic nanostructures; interstitial regions substantially devoid of plasmonic nanostructures; gold; primer nucleic acids in the plurality of wells, claim 23, 27 and 46) (paragraph [0127], lines 1-7). Lin et al. teach that alternatively, or additionally, the surface can contain relief features that create regions of different depth (interpreted as nanostructures positioned directly on the bottom surface of a well) (col 12, lines 37-39).
Lin et al. do not specifically exemplify bowtie antennae or nanogratings (instant claim 23, in part).
Regarding claim 23 (in part), Agrawal et al. teach a substrate having a plurality of microfeatures that provide a high surface area and are open to providing ready access to fluids and components therein (Abstract). Agrawal et al. teach in Figures 7A and 7B, a high throughput microarray system that includes a substrate 701, and reaction wells 702 (interpreted as a plurality of wells), separated by hydrophobic regions 702 (interpreted as interstitial regions devoid of plasmonic nanostructures, claim 27) (Fig. 7A); the well comprises microfeatures 7021 and 7023 (Fig. 7B), and microstructures (Fig. 7C) (col 9, lines 44-48), wherein Figure 7B indicates rods that are spaced apart and extend parallel to the bottom surface (interpreted as nanogratings, claim 23). Figure 7A-B is shown below:

    PNG
    media_image1.png
    230
    606
    media_image1.png
    Greyscale

Figure 10, a surface of a multi-level substrate having a plurality of microfeatures residing in multiple planes, labeled A, B and C as three types of hexagonal features, wherein each array element includes one or more hexagon (interpreted as plasmonic nanostructures in each well; and nanogratings, claim 23) (col 9, lines 57-59; and col 54, lines 44-51), wherein areas A and B clearly comprise nanogratings. Agrawal et al. teach that the shape of the microstructure includes any of a pillar, a micro-rod, a cone, a pyramid, a wall, a micro-pit (pit), a channel, a trench, a tube or the like, as well as any irregular shape (interpreted as a post; and conical, claim 23) (col 15, lines 12-16). Figure 10 is shown below:

    PNG
    media_image2.png
    508
    607
    media_image2.png
    Greyscale

FIGURE 10
Agrawal et al. teach that the shape of the microstructure includes any of a pillar, a micro-rod, a cone, a pyramid, a wall, a micro-pit (pit), a channel, a trench, a tube or the like, as well as any irregular shape (interpreted as a post; and conical, claim 23) (col 15, lines 12-16). Agrawal et al. teach that the microstructure is located within the microfeatures, thereby creating a size gradient of structural elements (i.e., nested structural elements) that contribute to the surface area of the substrate as illustrated in Figures 2A and 2B such as, for example, Figures 2A and 2B illustrate a plurality of microstructures illustrated as dots (i.e., tops of pillars), within a microfeature, the hexagon cell (interpreted as nanostructures positioned directly on the bottom surface in each well, claim 23) (col 11, lines 34-37; col 15, lines 20-24; and Figures 2A and 2B). Agrawal et al. teach that the microstructures illustrated in Figure 2B are a plurality of pillars in which the continuous walls that form hexagonal units, or microfeatures, are connected to each other through an etched channel 21’, wherein this channel provides free flow during binding (or hybridization) (interpreted as a flow cell, claim 23) (col 15, lines 39-43; and Figure 2B). Agrawal et al. teach that the shape of or the cross-section of the microfeatures and/or microstructures are not limited to regular shapes, such as rectangular, square, triangular, hexagonal, circular, elliptical, and include irregularly shaped structures such as a cone, a pyramid, a trapezoid, or any other shape that changes the cross-section with depth as long as the structure provides for a non-planar topography to the surface (interpreted as nanostructures comprising posts that are conical or square, claim 23) (col 16, lines 29-36). Agrawal et al. teach that the textured surfaces and/or the substrates to which the target is bound are metallic, wherein suitable metals include gold, silver, chrome, aluminum, rhodium, nickel, tantalum, stainless steel and their alloys (interpreted as a plasmonic nanostructure; and gold, silver, aluminum, etc., claims 23 and 46) (col 33, lines 45-46 and 65-67). Agrawal et al. teach that the substrate further comprises an activating material coated on at least one of the plurality of microfeatures, wherein the activating material can function to immobilize a biomolecule, such that the biomolecule can comprise at least one of a nucleic acid, an oligonucleotide, a peptide, a polypeptide or a protein (interpreted as a primer nucleic acid, claim 23) (col 5, lines 49-54). Agrawal et al. teach that the substrate is activated to bind a biomolecule of interest, such as by immobilizing silane primers on the textured surface or by a plasma treatment (interpreted as primer nucleic acids, claim 23) (col 46, lines 22-25; and Examples 4 and 17).
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of providing a substrate with prima facie obvious before the effective filing date of the claimed invention to modify the surface comprising an array of nucleic acids attached to a continuous gel layer that coats metal regions and interstitial regions of a metal patterned flow cell as disclosed by Lin et al. to include the patterned microfeatures and/or microstructures as taught by Agrawal et al. with a reasonable expectation of success in producing high-density nucleic acid arrays; in increasing the surface area of a flow cell in three dimensions for the improved detection and/or analysis of biomolecules including sequencing methodologies; and/or in producing a flow cell surfaces that achieve improvements in signal-to-noise ratio, signal amplification, signal intensity, and/or analytical accuracy.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed January 27, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) one skilled in the art would not replace the metal region of Lin with the plasmonic nanostructures of Agrawal because Lin describes each metal region as “a continuous coating of one or more type of metal, such that one skilled in the art looking to achieve the stated increases in grafting of primers would not follow Agrawal by creating spaced apart microstructures as opposed to a continuous metal region (Applicant Remarks, pg. 8, last partial paragraph; and pg. 9, first partial paragraph, lines 1-10); and (b) Lin does not teach that increased gel mass or primer density can be achieved on the type of surface described by Agrawal because the proposed modification could deleteriously affect the stated purpose of Lin, a prima facie case of obviousness has not been met (Applicant Remarks, pg. 9, first partial paragraph, lines 10-12). 
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s argument regarding Agrawal et al. including MPEP 2112.01(I) (where the claimed and prior art products are identical or substantially identical in structure or composition). It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Moreover, please note that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (underline added). See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Regarding Applicant’s assertion that one skilled in the art would not replace the metal region of Lin with the plasmonic nanostructures of Agrawal, the Examiner disagrees with Applicant’s interpretation of the instant rejection. Contrary to the Applicant’s argument, it is the Examiner’s contention that it would have been prima facie obvious for one of ordinary skill in the art to modify the continuous metal coating of Lin et al. to include the nanostructures 
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s argument regarding Agrawal et al. and Lin et al. including the combination of references. Regarding Applicant’s assertion that Lin does not teach that increased gel mass or primer density can be achieved on the type of surface described by Agrawal, the Examiner refers Applicant to the discussion supra regarding modification of Lin et al. to include the microstructures of Agrawal et al. Moreover, it is noted that Lin et al. teach that a gel can be continuous or discontinuous; and that exemplary methods are believed to form greater gel mass over metal regions compared to interstitial regions, wherein the difference in gel mass can correlate with different properties of a surface, such as the presence or absence of a metal coating; and that gel mass can also differ for regions of a surface that are the same (See; col 14, lines 16-17 and 27-38). Clearly, the high surface area substrates exemplified by Agrawal et al. can be obtained on the surfaces disclosed by Lin et al. by the addition of microstructures to the metal surfaces, wherein the increased surface area allows for increased primer density. Thus, an increase in gel mass and/or primer density can be easily be achieved.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. This is a new rejection necessitated by amendment of the claims in the response filed 01-27-2021.

	Claims 23, 27 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10900030 (formerly US Patent Application 15/564,174). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 15/187,910, and the claims of US Patent No. 10900030 encompass a an array on a solid support including reaction cavities comprising a plurality of plasmonic nanostructures including nanostructures such as nanogratings and bowtie nanoantennae.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(2)	Claims 23, 27 and 46 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Gomez Rivas et al. (US Patent Application Publication No. 20110170103, published July 14, 2011) as evidenced by Cunningham et al. (US Patent Application Publication No. 20080219615, published September 11, 2008). This is a new rejection necessitated by amendment of the claims in the response filed 01-27-2021.
Regarding claims 23, 27 and 46, Gomez Rivas et al. teach a metal nanoantenna for use in a biosensing device, wherein the metal nanoantenna is arranged to exhibit at least two particle plasmon resonances or surface plasmon resonances (SPRs) (interpreted as plasmonic nanostructures, and antenna), such that the nanoantenna is for use in a sensor and allows detection at low concentration of biological components (Abstract, lines 1-6). Gomez Rivas et al. teach that nanoantennas can include structures such as nanorods having a length between 10 nm and 1000 nm and a width in the range of 10 nm and 1000 nm with a spacing or gap size D between arms of the antenna (interpreted as a nanogratings; and the gap as interstitial regions devoid of plasmonic nanostructures), beam, and antennas with polygonal antenna elements such as triangle dimers or bowties can be used in order to tune the SPR by antenna shape and structure, wherein a bowtie gold nanoantennas can be formed by two triangular particles close to one another (interpreting the gap and “being close” as comprising interstitial regions substantially devoid of plasmonic nanostructures) including crossed shaped bowtie nanoantennas (interpreted as nanogratings; bowtie nanoantennas; interstitial regions substantially devoid of plasmonic nanostructures; and gold, claims 23, 27 and 46) (paragraphs [0042], lines 2-9; and [0059], lines 1-5 and 12-17). Gomez Rivas et al. teach that the sample handing system 95 such as a liquid flow cell comprising a sensor array 90 (interpreted as wells) or other means of exposing a gaseous or liquid solution to the sensor surface can be present (interpreted as a flow cell; bottom surface; and wells, claim 23) (paragraph [0062], lines 1-3 and 15-17; and Figure 5), wherein it is known that flow cells, such as microfluidic channels, employ an etched trench having an attached cover plate as evidenced by Cunningham et al. (interpreted as a plurality of wells) (paragraph [0016], lines 11-16).. Gomez Rivas et al. teach in Figure 1, an embodiment depicting a small metal nanoantenna 20 comprising a noble metal such as gold or silver on top of, or embedded in, an insulating substrate 22 such as glass, wherein antenna 10 has at least two arms 24 and 26 (dimer antenna) separated by a gap 25 having a gap size D, wherein the substrate can be, or have a layer of, glass, silicon, silica or a polymer (interpreted a grating comprising interstitial regions; interstitial regions devoid of plasmonic nanostructures; gold and silver, claims 27 and 46) (paragraph [0047]). Gomez Rivas et al. teach that nanoparticles that form the nanoantenna can be any type of nanoparticle exhibiting surface plasmon resonance (SPR) can be used including Au, Ag, Pt, Pd, Al, Cr, Ti, Cu, Ru, Rh, or any combination of or alloy of such or other metals (interpreted as the metals of claim 46, claim 46) (paragraph [0048]). Gomez Rivas et al. teach that at capture sites 27, capture moieties such as antibodies or DNA probes (interpreting probes as primers) are placed on the metal surface, wherein the capture moieties bind to ligands such as macro-molecules, biomolecules, DNA, RNA, antigens, nucleic acids, amino acids, proteins, bacteria, virus, fungus, various drug molecules, etc. (interpreting probes and ligands as a plurality of primer nucleic acids, claim 23) (paragraph [0049], lines 1-9).
Gomez Rivas et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 23, 27 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent No. 8778848, issued July 15, 2014; effective filing date June 9, 2011; of record) in view of Cunningham et al. (US Patent Application Publication No. 20080219615, published September 11, 2008). This is a new rejection necessitated by amendment of the claims in the response filed 01-27-2021.
Regarding claims 23 (in part), 27 and 46, Lin et al. teach a surface having metal regions and an interstitial region having a composition that differs from the metal regions, wherein a continuous gel layer coats the surface across the metal region and the interstitial regions, wherein nucleic acids or other analytes can be attached to the continuous gel layer such that a greater amount is attached over the metal regions than over the interstitial regions (interpreted as interstitial regions, claim 23) (Abstract). Lin et al. teach in Figure 3, a flow-cell having a metal patterned surface, wherein the metal patterned surface includes a coating of silane-free acrylamide (SFA) polymer and grafting of primers to the SFA polymer and the hybridization of fluorescent labeled probes to the primers (interpreted as an array; flow cell; a plurality of wells; and primer nucleic acids attached within each of the plurality of wells, claim 23) (col 4, lines 7-11; and Figures 3). Lin et al. teach that the metal region can aluminum, aluminum oxide, titanium, titanium oxide, zinc, zinc oxide, zinc sulfide, boron or indium tin oxide, barium, gallium arsenide, etc. (interpreted as a plasmonic nanostructure; and aluminum, and gallium arsenide, claims 23 and 46) (col 4, lines 10-11 and 23-35). Lin et al. teach that a surface that is used in accordance with the methods set forth can be present on a variety of substrates such as multiwell (e.g., microtiter) plates; and a flow-cell or other vessel having multiple surfaces is used (interpreted as a flow cell, claim 23) (col 8, lines 31-32 and 40-41; and col 22, lines 9-10). Lin et al. teach that the surface can be planar; however, the surface need not be planar and can instead have surface features such as wells, pits, channels, ridges, raised regions, pegs, posts or the like, wherein these or other surface features can occur within a metal region, mask region or interstitial region (interpreted as plasmonic nanostructure in each well of a plurality of wells; and interpreting surface features to encompass the bottom of the well, claim 23) (col 9, lines 29-32 and 37-39). Lin et al. teach that a region on a surface can have any of a variety of geometric shapes including, without limitation, rectangular, square, circular, elliptical, oval, triangular, polygonal (interpreted as encompassing bowtie), trapezoidal, or irregular shapes, and that several regions can be present on a surface in the form of an array, wherein region that form an array can be located in a repeating pattern or in an irregular non-repeating pattern (interpreting triangular and polygonal as encompassing bowtie structures, claim 23) (paragraph [0051], lines 1-12). Lin et al. teach in Example II that glass flow-cells were coated with gold patches using methods of Example I, the resulting flow-cell had eight lanes each with 12 gold patches separated by glass interstitial regions, the gold-coated flow-cell was then coated with silane-free acrylamide (SFA), and primers were grafted to the SFA coated flow cell using the primer grafting method described in Example I (interpreted as a solid support comprising a surface of a flow cell; plasmonic nanostructures; interstitial regions substantially devoid of plasmonic nanostructures; gold; primer nucleic acids in the plurality of wells, claim 23, 27 and 46) (paragraph [0127], lines 1-7). Lin et al. teach that alternatively, or additionally, the surface can contain relief features that create regions of different depth (interpreted as nanostructures positioned directly on the bottom surface of a well) (col 12, lines 37-39).
Lin et al. do not specifically exemplify bowtie antennae or nanogratings (instant claim 23, in part).
Regarding claim 23 (in part), Cunningham et al. teach photonic crystals (PC) sensors (interpreted as a plasmonic nanostructure), and sensor arrays and sensing systems incorporating PC sensors, which have integrated fluid containment and/or fluid handling structures, wherein the sensor and sensing systems of the disclosure are capable of high throughput sensing of analytes in fluid samples, bulk refractive index detection, and label-free-detection of a range of molecules, including biomolecules and therapeutic candidates (Abstract, lines 1-8). Cunningham et al. teach fluid containment structures such as wells or fluid flow channels, that are integrated with the sensor directly, resulting in a monolithic, integral structure, wherein the fluid containment structures can be designed to effectively convey the sample to the active area (periodic surface grating) of a photonic crystal (interpreted as nanogratings; and plasmonic nanostructures, claim 23) (paragraph [0016], lines 1-6). Cunningham et al. teach that flow cells, such as microfluidic channels, are commonly used to provide a means for conveying a fluid sample through a narrow channel from a sample reservoir to the photonic crystal structure for analysis, wherein typical flow cell configurations employ an etched trench having an attached cover plate (interpreted as a flow cell; and a plurality of wells, claim 23) (paragraph [0016], lines 12-17). Cunningham et al. teach “monolithic structure” as a unitary structure having a plurality of integrally connected structural elements, such that the monolithic structure of sensors of the present disclosure comprise a single, continuous polymer structure wherein the surface grating structure of the photonic crystal forms part of the one internal surface of a fluid containment structure such as the bottom surface of a sample well or fluid flow channel (interpreted as a nanogratings; and directly on the bottom surface in each well, claim 23) (paragraph [0022], lines 1-14). Cunningham et al. teach that the periodic surface grating area of the photonic crystal is substantially aligned within a fluid containment structure, capable of providing efficient and sensitive detection and characterization of analytes (paragraph [0022], lines 20-24). Cunningham et al. teach that the grating structure of the photonic crystal is provided on the bottom or internal surface of the cavity of the fluid containment structure, and in a configuration wherein the grating structures extend from one side of the cavity to the other side (interpreted as directly on the bottom surface in each well; and nanogratings including a series of spaced-apart beams, claim 23) (paragraph [0024], lines 1-6). Cunningham et al. teach that the narrow photonic crystal region within a flow cell provides a strong resonant reflection signal, wherein a large number of independent “pixels” can be monitored at one time within a small chip, such that the imaging capability can be utilized in several ways to improve the resolution and/or throughput of label-free measurements (paragraph [0103], lines 5-11). Cunningham et al. teach that the fluids of the present disclosure include liquids, gases, solutions, and colloids including emulsions, gels and foams (paragraph [0134], lines 1-5). Cunningham et al. teach that in typical practice, a photonic crystal sensor consists of a low refractive index plastic material with a periodic surface structure that is coated with a thin layer of high refractive index dielectric material (interpreted as a coating) (paragraph [0009], lines 9-12). Cunningham et al. teach that sensors distributed throughout a chip will be capable of monitoring hundreds of biochemical reactions, and providing real-time feedback to an integrated flow control system (paragraph [0071], lines 23-26).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of photonic crystal sensors integrated into fluid containment and handling structures as exemplified by Cunningham et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the metal regions of a metal patterned flow cells including flow cells comprising different surface relief features as disclosed by Lin et al. to include photonic crystal periodic surface grating structures as taught by Cunningham et al. with a reasonable expectation of success in producing flow cells comprising periodic 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.


The Examiner suggests that Applicant amend claim 23 to recite additional elements or limitations specific to the instant array such as, for example, as to the size, spacing, and identification of materials for the bowtie antenna or nanogratings, sizes, the number of repeating units, coatings, capture of a particular analyte, structure of the wells, etc. The Examiner suggests that Applicant incorporate the novel features of the instant invention into instant claim 23.

Conclusion
Claims 23, 27 and 46 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639